Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, lines 5-6, the meaning of the limitations, “the control unit (10) is suitable for and designed to carry out the method (A) of the invention according to claim 8”, is unclear. There is no technical description about “suitable and designed to carry out”. For the purpose of examination, the limitation is understood as the control unit carrying out the method (A) of the invention according to claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110054750A1 to Polenz et al. (hereinafter, Polenz) in view of US 9540007 B1 to Davis.
Regarding claim 8, Polenz discloses: A method (A) for traction-related control of a drive-train of a working machine (1) having a drive unit (2), a transmission (3), a control unit (10) and first and second vehicle axles (7, 9) with wheels (6, 8), the method comprising: driving at least one of the vehicle axles (7, 9), entering a drive requirement relating to a driving speed {Polenz, abstract: A method and a device for controlling the slip of a tractor vehicle or the like, in which the drive wheel slip is determined and, if the actual slip is different from a specified nominal slip, the gear ratio of a controllable transmission in the drivetrain is adjusted in the direction of slip optimization. The transmission is a geared-neutral transmission whose output speed, at full drive power, can be adjusted to an extremely small value close to zero. [the drive train components are implied] / paragraph [0006]: a method and a device for implementing the method which, during a working process (above all at low driving speeds [entering a drive requirement relating to a driving speed is implied] of less than 10 km/h), which enable traction forces up to a maximum value that can be reached by virtue of the installed power to be produced, whereas an uncontrolled increase of slippage due to wheel slip of the wheel or wheels is avoided.}.
 Polenz does not explicitly disclose: iteratively reducing a wheel slip by adapting a rotational speed of the wheels (6, 8) of the driven vehicle axle (7, 9).
	Davis remedies this and teaches in col. 26, lines 24-36:  a refined target run curve can be generated by smoothing (as described with respect to FIG. 2) the plot of the actual vehicle shaft rotation rates 506 from a previous race in which ignition timing adjustments and/or other types of corrective actions were applied. The smoothed curve can then act as a new target run curve to use in a subsequent race. The plot of the actual vehicle shaft rotation rate from the subsequent race can then be smoothed [adapting rotational speed of the wheels] again as a result of user input on a computing system (e.g., a tablet or laptop), and used as the target run curve in a second subsequent race. These operations can be repeated a number of times through a number of iterations to generate a progressively refined target run curve after each iteration.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the iterative curve smoothing of Davis with the described invention of Polenz in order to obtain desired traction control by repeated adjusting parameters.
	Similar reasoning applies to claim 14. 
Regarding claim 9, which depends from claim 8, Polenz discloses: further comprising reducing or increasing the rotational speed of the wheels (6, 8) depending on a difference between an actual driving speed and a target driving speed {Polenz, claim 9:  A method for controlling slip of a tractor vehicle in which drive wheel slip is determined, the drive wheel slip being determined by simultaneous measuring a drive wheel rotational speed and an actual driving speed of the vehicle over ground and comparing the measured values [difference between an actual driving speed and a target driving speed] and, if the actual slip is different from a specified nominal slip, a gear ratio of a controllable transmission in the drivetrain is adjusted in a direction of slip optimization, and the optimization objective being selected by a driver of the vehicle, the method comprising the steps of: regulating the gear ratio such that the drive wheel rotation speed is controlled [reducing or increasing the rotational speed of the wheels] by adjusting the gear ratio}.
Regarding claim 10, which depends from claim 8, Polenz discloses: further comprising monitoring a change of the driving speed, in reaction to an adaptation of the rotational speed of the wheels (6, 8), and, if an expected change of the actual driving speed has not occurred, reversing the adaptation of the rotational speed of the wheels (6, 8) {Polenz, claim 9:  measuring a drive wheel rotational speed and an actual driving speed of the vehicle over ground [monitoring a change of a driving speed] and comparing the measured values [if an expected change of the actual driving speed has not occurred] and, if the actual slip is different from a specified nominal slip, a gear ratio of a controllable transmission in the drivetrain is adjusted in a direction of slip optimization [implies reversing the adaptation]}.
Regarding claim 11, which depends from claim 8, Polenz does not explicitly disclose: further comprising in a first process step (Al), entering the drive requirement; in a second process step (A2), starting the working machine (1) off at a first driving speed and with a defined wheel slip; in a third process step (A3), measuring an actual driving speed of the working machine (1) and calculating a corresponding actual wheel slip; in a fourth process step (A4), comparing the actual driving speed with the target driving speed, and, if the actual driving speed is higher than or equal to the target driving speed, in a fifth process step (A5), reducing the rotational speed of the wheels (6, 8) and the method reverts to the third process step (A3), and, in a sixth process step (A6), increasing the rotational speed of the wheels (6, 8) if during the comparison during the fourth process step (A4) the actual driving speed is found to be lower than the target driving speed.
In relation to these limitations, Polenz discloses claim 9: a method for controlling slip of a tractor vehicle in which drive wheel slip is determined, the drive wheel slip being determined by simultaneous measuring a drive wheel rotational speed [entering the drive requirement, starting at a first driving speed] and an actual driving speed of the vehicle over ground and comparing the measured values [comparing the actual driving speed with the target driving speed] and, if the actual slip is different from a specified nominal slip [defined wheel slip], a gear ratio of a controllable transmission in the drivetrain is adjusted in a direction of slip optimization.
	Davis teaches iterative adjusting vehicle shaft rotation rate in col. 26, lines 24-36. The vehicle shaft rotation rate is directly proportional to the wheel rotation speed, and therefore to the target driving speed. Iterative adjusting the shaft rotation means increasing or reducing  the wheel rotation speed toward minimal slip.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the iterative curve smoothing of Davis with the described invention of Polenz in order to obtain desired traction control by repeated adjusting parameters.
Regarding claim 12, which depends from claim 11, Polenz does not explicitly disclose:
further comprising, in a seventh process step (A7), monitoring the actual driving speed, checking whether the actual driving speed has increased in reaction to the increase of the rotational speed of the rotational speed of the wheels (6, 8) in the sixth process step (A6), and then maintaining the increase of the rotational speed in accordance with a ninth process step (A9) and returning to the second process step (A2), whereas otherwise the increase of the rotational speed of the wheels (6, 8) is reversed in an eighth process step (A8) and a return to the second process step (A2) then occurs.
	In relation to these limitations, Polenz discloses claim 9 and Davis teaches iterative adjusting vehicle shaft rotation rate in col. 26, lines 24-36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the iterative curve smoothing of Davis with the described invention of Polenz in order to obtain desired traction control by repeated adjusting parameters.
Regarding claim 13, which depends from claim 8, Polenz discloses: further comprising also entering a specification for the wheel slip besides a drive requirement {Polenz, paragraph [0013]: the drive wheel slip is determined by the simultaneous measurement of the drive wheel rotation speed and the actual speed of the vehicle over the ground, by comparing the values obtained. The drive wheel slip is usually given as a percentage ratio of the slip speed [specification for the wheel slip] (i.e. the relative speed of a tire profile element over the ground) and the absolute speed of the vehicle.}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661